Citation Nr: 0421189	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The Board notes that the March 2003 rating decision also 
denied an evaluation in excess of 50 percent for service-
connected post-traumatic stress disorder (PTSD) and 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  The veteran perfected his 
appeal as to both issues.  However, these issues are already 
before the United States Court of Appeals for Veterans Claims 
(Court) on appeal from a December 2002 Board decision.  The 
Board therefore defers any consideration of such matters at 
this time.

The Board also observes that an October 1986 rating decision 
denied entitlement to service connection for rheumatic fever 
and a head injury.  In an April 2002 communication, the 
veteran appeared to have submitted an application to reopen 
these claims.  In April 2002 and July 2002, the RO sent 
letters to the veteran concerning the claims.  These matters 
are referred to the RO for continued action as appropriate. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The veteran demonstrates Level IV hearing in the right 
ear and Level V in the left ear. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation, and no more, for 
bilateral hearing loss disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 
6100, and Tables VI, VII (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  



The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, No. 01-
944 (U.S.Vet. App. June 24, 2004) (Pelegrini II).  In 
Pelegrini II, slip op. at 11, the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, (3) 
that the claimant is expected to provide, and, in what can be 
considered a fourth element, a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  

The Board observes that the veteran filed his claim for a 
compensable rating for service-connected bilateral hearing 
loss disability in November 2002, after the enactment of the 
VCAA.  In accordance with Pelegrini II, supra, the RO's 
initial unfavorable decision was issued in March 2003, after 
the veteran had been provided notice of the VCAA provisions 
in January 2003.

In January 2003, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records or other records from Federal 
agencies, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The RO also indicated that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claim.  The RO specifically advised 
the veteran that he may submit evidence such as a statement 
from his physician, containing physical and clinical 
findings, and the dates of examinations and tests, showing 
that his service-connected hearing loss disability has 
increased in severity.  He was also advised that he could 
submit statements from other individuals who were able to 
describe, from their knowledge and personal observations, in 
what manner his disability has become worse.  Thereafter, the 
veteran did not identify or submit any additional evidence 
for consideration in connection with his claim.  In January 
2004, the RO again sent a letter to the veteran concerning 
VA's duties to notify and assist.  The veteran was further 
advised that, to establish entitlement to an increased 
evaluation for his service-connected disability, the evidence 
must show that his service-connected condition has gotten 
worse.  Thereafter, in February 2004, VA received a statement 
indicating that he had no further medical evidence to submit 
regarding the issues on appeal.

The March 2003 rating decision noted that the veteran had 
submitted an audiological examination, dated in November 
2002, in connection with his claim.  The RO advised the 
veteran that the examination was not adequate for rating 
purposes.  The veteran was also informed that the VA medical 
records contained in the claims file were negative for 
treatment of his hearing loss, and, that he did not report 
for his scheduled VA examination.  As such, the veteran's 
evaluation of his bilateral hearing loss disability was 
continued as noncompensably disabling.  The veteran was 
informed that the evaluation for hearing loss was based on 
objective testing with higher evaluations assigned for a more 
severe hearing impairment.  The statement of the case issued 
in April 2003 included a recitation of the procedural history 
of the veteran's claim, the actions taken by the RO, the 
evidence received, the relevant laws and regulations, 
including VA's duties to assist under 38 C.F.R. § 3.159, with 
reference to the relevant VCAA cites in the United States 
Code, and, the reasons and bases for the denial of a 
compensable rating for the veteran's bilateral hearing loss 
disability.  The statement of the case reiterated that that 
the evaluation for hearing loss was based on objective 
testing with higher evaluations assigned for a more severe 
hearing impairment.  

The veteran was afforded an additional opportunity to submit 
evidence and argument in support of his claim.  Specifically, 
he was given an opportunity to request a personal hearing in 
connection with this appeal, but he chose not to do so.  
Based on the nature of the information provided to the 
veteran, and the fact that VA also provided the veteran with 
time to respond to each of the above letters and documents, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA in this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004).

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  As relevant to the issue 
on appeal, the claims file includes a November 2002 
audiological evaluation from The Hearing Clinic, Inc., 
performed by C. Foss, M.C.D., a board-certified audiologist, 
which the veteran submitted with his November 2002 claim.  
The veteran specifically stated in his claim that he had no 
further information to submit relating to this claim and to 
process the claim with the evidence submitted.  Also, in 
February 2004, VA received a statement from the veteran 
indicating that he had no further medical evidence to submit 
regarding the issues on appeal.  The Board notes that the 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i).  In this 
case the veteran was scheduled for an audiological VA 
examination in February 2003 but failed to report for such 
examination.  The veteran was advised in the April 2003 
statement of the case that when an evaluation cannot be 
determined without a current VA examination, and the 
claimant, without good cause, fails to report for such 
examination, when it pertains to a claim for increase, the 
claim shall be denied.  See 38 C.F.R. § 3.655.  In the 
circumstances of this case, however, the Board finds that the 
private November 2002 audiological evaluation is sufficient 
for rating purposes and will decide the claim based on the 
evidence of record.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

II.  Entitlement to a Compensable Rating for a Bilateral 
Hearing Loss Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

As noted previously, the veteran's service-connected 
bilateral hearing loss disability is currently assigned a 
noncompensable rating under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).  The veteran contends that his 
hearing disability has worsened in severity and as such, he 
is entitled to an increased rating for this disability. 

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
rating schedule has established eleven auditory acuity 
levels, designated from level I, for essentially normal 
acuity, through level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2003).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  



The relevant medical evidence of record includes an 
audiological evaluation from The Hearing Clinic, Inc., 
performed by a board-certified audiologist, dated in November 
2002.  This audiological evaluation reveals pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
55
65
LEFT
40
40
50
60
65

Pure tone threshold averages a 55 decibel loss in the right 
ear and a 53.75 decibel loss in the left ear with a speech 
recognition ability of 76 percent in the right ear and 
72 percent in the left ear.  These audiometry test results 
equate to Level IV hearing in the right ear and Level V 
hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  
Applying the percentage ratings for hearing impairment found 
in Table VII, Level IV hearing in the right ear and Level V 
hearing in the left ear warrants a 10 percent disability 
rating.  38 C.F.R. § 4.85.  The Board notes that an 
exceptional pattern of hearing loss is not shown to be 
present in this case, and that the veteran has not argued and 
the evidence does not show deafness in either ear.  
Therefore, the Board finds that the evidence supports an 
increased rating to 10 percent disabling for the veteran's 
bilateral hearing loss disability.

The Board notes that no higher evaluation is warranted based 
on these facts, emphasizing that the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, see Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992), and that there is no competent medical evidence of 
record indicating that the veteran experiences a higher level 
of hearing impairment.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  In this case, the veteran has 
not indicated that he missed time from work or has been 
hospitalized due to his bilateral hearing loss disability.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's bilateral hearing loss 
disability are exactly those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

A 10 percent rating for bilateral hearing loss disability, 
and no higher, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



